Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-5, these claims recite that “a current source” is disposed between the “output unit” and the “first” or “second selection units”.  However, it is unclear what exactly constitutes the recited output unit.  Does it refer to an element 60 in Fig.3 or an element 19 in Fig.6?  Furthermore, regarding claim 8, if the claimed arrangement (i.e. claims 4-5) is shown in Fig.6, then it is unclear what exactly constitutes the recited first and second switch units of claim 8 in accordance with Fig.6, and how they are related to “first and second selection units” of claim 3.  Clarification is required.
Regarding claim 6, the phrase “the current sources” of line 4 lacks a proper antecedent basis.
Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tashiro et al (US 2005/0018065).
Regarding claim 1, Tashiro et al shows in Fig.10 the following elements of applicant’s claim: a photoelectric conversion unit (PD) that converts light to charge; a transfer unit (M1) that transfers the charge converted by the photoelectric conversion unit; a floating diffusion (FD) to which the charge converted by the photoelectric conversion unit is transferred by the transfer unit; a reset unit (M2) that resets a potential of the floating diffusion to a reset potential; a first signal line (a signal line that is coupled to M10) to which a first signal is outputted, the first signal being based upon the potential of the floating diffusion to which the charge has been transferred by the transfer unit from the photoelectric conversion unit; and a second signal line (a signal line that is coupled to M13) to which a second signal is outputted, the second signal being based upon the reset potential of the floating diffusion that is reset by the reset unit has been reset.
Regarding claim 2, the first and second signal lines of Tashiro accumulate the first and second signals, respectively (Fig.10).
Regarding claim 3, the limitations therein are shown in Fig.10 of Tashiro et al.
Regarding claims 4-5, as far as the claim is understood, Tashiro et al show in Fig.10 the recited current source (a current source coupled to M4 and M8; a current source coupled to M4 and M11).
Regarding claim 8, as far as the claim is understood, the limitation therein is shown in Fig.10 of Tashiro et al.
Regarding claim 11, the limitation therein is shown in Fig.23 of Tashiro et al.
Regarding claim 12, the limitation therein is disclosed in abstract of Tashiro et al.

Claim(s) 1-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawa  et al (EP2,840,780).
Regarding claim 1, Sugawa et al shows in Fig.2 the following elements of applicant’s claim: a photoelectric conversion unit (11) that converts light to charge; a transfer unit (12) that transfers the charge converted by the photoelectric conversion unit; a floating diffusion (13) to which the charge converted by the photoelectric conversion unit is transferred by the transfer unit; a reset unit (15) that resets a potential of the floating diffusion to a reset potential; a first signal line (6b) to which a first signal is outputted, the first signal being based upon the potential of the floating diffusion to which the charge has been transferred by the transfer unit from the photoelectric conversion unit; and a second signal line (6a) to which a second signal is outputted, the second signal being based upon the reset potential of the floating diffusion that is reset by the reset unit has been reset.
Regarding claim 2, the limitation therein is disclosed in paragraph 39 of Sugawa et al.
Regarding claim 3, the limitations therein are shown in Fig.2 of Sugawa et al (Fig.2; 14, 10a, 10b).
Regarding claims 4-5, as far as the claim is understood (interpreted in the light of the description (applicant’s Fig.3; 60), Tashiro et al show in Fig.2 the recited current source (17).
Regarding claim 6, as far as the claim is understood, the limitation is shown in Fig.2 of Sugawa et al (18a, 18b).
Regarding claim 7, Sugawa et al discloses the recited control unit (18a, 18b) in Fig.2.
Regarding claim 8, as far as the claim is understood, the limitation therein is shown in Fig.2 of Sugawa et al.
Regarding claim 12, the limitation therein is disclosed in paragraph 1 of Sugawa et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al.
Regarding claim 6, the use of a control unit with a current source is known in the art and the specific scheme utilized have been obvious to one of ordinary skill in the art in view of the desire to effectively control the current supplied to the output unit resulting in improving image output signals.
Regarding claims 9 and 10, although Tashiro does not specifically disclose the use of an electrode or a wire between the first signal line and the second signal line, such use is known in the art and would have been obvious to one of ordinary skill in the art in view of the desire to achieve wiring optimization of the image sensor.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawa et al.
Regarding claims 9 and 10, although Sugawa does not specifically disclose the use of an electrode or a wire between the first signal line and the second signal line, such use is known in the art and would have been obvious to one of ordinary skill in the art in view of the desire to achieve wiring optimization of the image sensor.
Regarding claim 11, although Sugawa does not specifically disclose the use of  ADS circuitry, such use is known in the art and would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matsumoto (US 11,418,731) is cited for disclosing an image sensor includes a pixel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878